UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 18, 2015 VESTIN FUND III, LLC. (Exact name of registrant as specified in its charter) Nevada 000-51301 87-0693972 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8, SUITE 200 LAS VEGAS, NEVADA 89148 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 227-0965 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01:Other Events On December 18, 2015, Vestin Fund III, LLC (the “Fund”), made the tenth liquidating distribution to all Fund Members in the aggregate amount of $324,999.66 in accordance with the plan of complete liquidation and dissolution of the Fund, which was approved by a majority of the members at a special meeting held on July 2, 2009.The amount distributed to each Member of the Fund was calculated based upon the percentage ownership interest of such Member in the Fund.A copy of the letter sent to Fund Members is furnished as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Letter of Liquidating Distribution SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VESTIN FUND III, LLC By Vestin Mortgage, LLC., its sole manager Date:December 18, 2015 By /s/ Tracee Gress Tracee Gress Chief Financial Officer of the Manager
